Citation Nr: 0109831	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-21 899A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher initial rating for schizophrenia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The veteran served on active duty from February 1951 to March 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. 


REMAND

The rating decision on appeal granted service connection for 
schizophrenia and awarded a 10 percent evaluation effective 
from March 20, 1991.  As the veteran has appealed the initial 
rating assigned, VA must evaluate this disability based on 
all the evidence of record; and may assign separate ratings 
for separate periods of time based on facts found; a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The October 1999 statement of the case and 
the September 2000 supplemental statement of the case 
indicate that the RO based the 10 percent rating solely on 
medical evidence dated subsequent to January 1997.  However, 
the record contains a March 1991 private psychiatric 
examination report made by J.J., M.D., and an April 1994 VA 
psychiatric examination report by a board of two 
psychiatrists, as well as numerous VA psychiatric outpatient 
treatment records dated subsequent to March 1991.  The Board 
finds that, prior to a final disposition of the current 
appeal, the RO should consider all of the medical evidence 
and make a determination as to whether the veteran is 
entitled to staged ratings for schizophrenia, so that any 
possible prejudice to the veteran is avoided. See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of the veteran's claim, the schedular 
criteria for rating psychiatric disorders were revised, 
effective November 7, 1996.  When the law or regulations 
applicable to a claim change during the pendency of an 
appeal, the version more favorable to the veteran shall be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308, 312-3 (1991).

There has been another significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist a veteran in the development of facts pertinent to his 
claim.  This change in the law is applicable to all claims 
filed on or after the date of enactment or filed before the 
date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2097-99 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  Bernard. 

The veteran has requested that he be permitted to undergo 
another VA psychiatric examination by a physician other than 
the examiner who performed the June 2000 examination.

In light of the foregoing, this case is REMANDED for the 
following:  

1.  The RO should contact the veteran and 
his representative, and request that they 
provide the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who may 
possess additional records pertinent to 
the claim for an increased rating for 
schizophrenia.  With any necessary 
authorization, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran and his 
representative, which are not currently 
of record.  In the event that any records 
identified by the veteran are not 
obtained, the RO should comply with the 
notice provisions of the VCAA.  

2.  The RO should arrange for the veteran 
to undergo a psychiatric examination to 
determine the nature and extent of his 
service-connected schizophrenia.  If 
possible, the examination should be 
provided by a VA physician other than the 
physician who performed the June 2000 
psychiatric examination.  The claims file 
must be made available to and reviewed by 
the examiner.  The examiner should 
comment on any psychiatric records or 
reports which appear to reflect 
significantly different findings than his 
own.  The examiner should also provide an 
opinion concerning the impact of service-
connected schizophrenia on the veteran's 
ability to function in a workplace or 
worklike setting.  He or she should 
assign a Global Assessment of Functioning 
(GAF) score and explain what the score 
means.  A rationale for all opinions 
expressed should be provided. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with.   

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the claim for an 
increased initial rating for 
schizophrenia for the period commencing 
March 15, 1991.  For the period prior to 
November 7, 1996, the claim should be 
considered under the criteria in effect 
prior to that date for rating 
schizophrenia.  See VAOGCPREC 3-2000 
(April 10, 2000).  For the period from 
November 7, 1996, the RO must consider 
both the former rating criteria for the 
evaluation of schizophrenia, 38 C.F.R. 
§ 4.132, Diagnostic Code 9205 (effective 
prior to November 7, 1996), and the new 
schedular criteria for rating 
schizophrenia, 38 C.F.R. § 4.130, 
Diagnostic Code 9205 (effective from 
November 7, 1996), and rate the veteran's 
disability by reference to whichever 
schedular criteria is more favorable to 
him.  When readjudicating the claim the 
RO must also take into consideration of 
the applicability of staged ratings.  See 
Fenderson.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  The 
supplemental statement of the case should 
include both the former rating criteria 
for the evaluation of schizophrenia, 
38 C.F.R. § 4.132, Diagnostic Code 9205, 
and the new schedular criteria for rating 
schizophrenia, 38 C.F.R. § 4.130, 
Diagnostic Code 9205.

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  No action is required of the 
appellant until he is further notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



